DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.


Claim Objections
Claims 2, 4, 6, 7, 11, 13, 15 and 16 are objected to because of the following informalities.
In claim 2, the phrase “a user display configured to present chat availability and send and received messages” is considered grammatically improper.
In claim 4, the phrase “a communication node configured to collect the communication threads…and saving the communication threads in the database” is considered grammatically improper.
In claim 6, the phrase “a currently existing widget trigger that open the chat widget for already existing communication thread” is considered grammatically improper.  Also in claim 6, the phrase “can access currently available communication widgets started can be accessed by other users” is also considered grammatically improper.
In claim 7, the phrases “starting the communication via communication widget,” “continuing communication asynchronously via communication widget,” “removing the communication via communication widget,” and “joining the communication via communication widget” are considered grammatically improper.
In claim 11, the phase “displaying the message sent by the first user can be accessed by all website visitors” is considered grammatically improper.
In claim 13, the phrase “pinning the chat widget to the selected element of website” is considered grammatically improper.
In claim 15, the phrase “can access currently available communication widgets started can be accessed by other users” is considered grammatically improper.
In claim 16, the phase “Staring the communication” is considered grammatically improper.  Moreover, in claim 16, the phrases “removing the communication via communication widget” and “joining the communication via communication widget” are also considered grammatically improper.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Particularly, in claim 2, there is no antecedent basis for “the communication widget” first recited therein.  Claim 2 depends from claim 1, which recites “at least one instant communication widget” and also “a communication widget.”  It is unclear as to whether “the communication widget” recited in claim 2 is intended to refer to each of the “at least one instant communication widget” recited in claim 1 or otherwise.  Also in claim 2, there is no antecedent basis for “the selected screen element” recited therein.  Moreover, there is also no antecedent basis for “the first or second user” recited in claim 2.  Claim 2 depends from claim 1, which recites “at least one first user processor” and “at least one second user processor,” but provides no recitation of a first or second user per se.
In claim 3, there is no antecedent basis for “the chat widget” recited therein.  Claim 3 depends from claim 1, which recites “at least one instant communication widget” and also “a communication widget,” but no recitation of a “chat widget.”
In claim 4, there is no antecedent basis for “the communication widget” first recited therein.  Claim 4 previously recites “communication widgets.”  Also claim 4 depends from claim 1, which recites “at least one instant communication widget” and also “a communication widget.”  It is unclear as to whether “the communication widget” recited in claim 4 is intended to refer to each of the “communication widgets” recited in claim 4, the “communication widget” recited in claim 1, or otherwise.  Moreover, there is no antecedent basis for “the selected element,” “the user interface” and “the website displayed on the at least first or second processor” recited in claim 4.  There is also no antecedent basis for “the at least one of the first and second user” recited in claim 4.  Claim 4 depends from claim 1, which recites “at least one first user processor” and “at least one second user processor,” but provides no recitation of “at least one first and second user” per se.
In claim 5, there is no antecedent basis for “the data of communication threads” or for “the data about the communication widget users” recited therein.
Claim 6 depends from claim 2 and thereby includes all of the limitations of claim 2.  Accordingly, claim 6 is considered indefinite for the above reasons by which claim 2 is indefinite.  Moreover, in claim 6, there is no antecedent basis for “the chat widget” recited therein.  Claim 6 depends from claims 2 and 1, which recite “at least one instant communication widget” and also a/the “communication widget,” but provide no recitation of a “chat widget.”  
Claim 7 depends from claim 4 and thereby includes all of the limitations of claim 4.  Accordingly, claim 7 is considered indefinite for the above reasons by which claim 4 is indefinite.  Further regarding claim 7, there is no antecedent basis for “the communication” recited therein.  Claim 7 depends from claims 4 and 1, which recite “communication threads” but not a “communication” per se.  Moreover, there is also no antecedent basis for “the other user” recited in claim 7.
Claim 8 depends from claim 5 and thereby includes all of the limitations of claim 5.  Accordingly, claim 8 is considered indefinite for the above reasons by which claim 5 is indefinite.
Claim 9 depends from claim 5 and thereby includes all of the limitations of claim 5.  Accordingly, claim 9 is considered indefinite for the above reasons by which claim 5 is indefinite.  Also regarding claim 9, there is no antecedent basis for “the website administrator configuration” or for the “the configuration widget used by at least the first and second user.”
In claim 10, there is no antecedent basis for “the first user” and “the second user” recited therein.  Also in claim 10, there is no antecedent basis for “the processor,” “the user,” “the database,” “the server” or “the webpage” recited therein.
Claim 11 depends from claim 10 and thereby includes all of the limitations of claim 10.  Accordingly, claim 11 is considered indefinite for the above reasons by which claim 10 is indefinite.  Also, particularly in claim 11, there is no antecedent basis for “the first user processor” recited therein, or for “the communication thread” recited therein (claim 11 depends from claim 10, which recites “communication threads” but not a singular “communication thread”).  Moreover, there is also no antecedent basis for “the second user processor” or for “the selected screen element” recited in claim 11.
Claim 12 depends from claim 10 and thereby includes all of the limitations of claim 10.  Accordingly, claim 12 is considered indefinite for the above reasons by which claim 10 is indefinite.  Further regarding claim 12, there is no antecedent basis for “the data,” “the messaging service” or “the chat widget” recited therein.
 Claim 13 depends from claim 10 and thereby includes all of the limitations of claim 10.  Accordingly, claim 13 is considered indefinite for the above reasons by which claim 10 is indefinite.  Further regarding claim 13, there is no antecedent basis for “the communication node,” “the chat widget,” the “selected element” or “the pinning node” recited therein.  Moreover, there is no antecedent basis for “the at least one first user” recited in claim 13.  Claim 13 depends from claim 10, which recites “the first user” but provides no recitation of “at least one” first user.  Under a similar rationale, there is no antecedent basis for “the at least first user and the second user” recited in claim 13.  Additionally, there is no antecedent basis for “the communication widget” recited in claim 13, because claim 13 previously “communication widgets” and it is unclear as to which communication widget that “the communication widget” recited in claim 13 is intended to refer.  
Claim 14 depends from claim 10 and thereby includes all of the limitations of claim 10.  Accordingly, claim 14 is considered indefinite for the above reasons by which claim 10 is indefinite.  Further in claim 14, there is no antecedent basis for “the data of communication threads,” “the messaging service,” or “the data about the communication widget users.”
Claim 15 depends from claim 11 and thereby includes all of the limitations of claim 11.  Accordingly, claim 15 is considered indefinite for the above reasons by which claim 11 is indefinite.
Claim 16 depends from claim 13 and thereby includes all of the limitations of claim 13.  Accordingly, claim 16 is considered indefinite for the above reasons by which claim 13 is indefinite.  Further regarding claim 16, there is no antecedent basis for “the communication” recited therein.  Claim 16 depends from claims 13 and 10, which recite “communication threads” but not a “communication” per se.  Also in claim 16, there is no antecedent basis for “the other user” recited therein.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,572,199 to Piper et al. (“Piper”).
Regarding claim 1, Piper generally teaches enabling users to create an instant chat and message session that is associated with a media object on the web or the Internet (see e.g. column 1, line 58 – column 2, line 13).  Like claimed, Piper particularly describes a system comprising:
at least one instant communication widget arranged on a website or online application (see e.g. column 2, lines 62-67; column 3, lines 29-45; column 5, lines 9-67; and FIGS. 2A-2D: Piper discloses that a web server provides a web interface, e.g. a web page, to a user, wherein the web interface includes an instant or live “commenting tool” that enables the user to leave live comments with respect to a media object displayed within the webpage.  The commenting tool is considered an “instant communication widget” like claimed.);
at least one first user processor configured to access a widget (see e.g. column 2, lines 62-67; column 3, lines 29-45; column 5, lines 9-67; and FIGS. 2A-2D: like noted above, Piper discloses that a web server provides a web interface, e.g. a web page, to a user, wherein the web interface includes an instant or live “commenting tool,” which is considered an instant communication widget like claimed.  Piper teaches that the user employs a first user processor, e.g. a computing device executing a web browser, to access the web interface and its commenting tool – see e.g. column 3, lines 29-35.);
at least one second user processor configured to access the widget (see e.g. column 4, lines 25-37: Piper teaches that a second user can access the web page and commenting tool, necessarily using a second user processor such as a computing device executing a web browser.);
a server arranged in communication with the widget (see e.g. column 2, lines 62-67; column 3, lines 29-45; column 5, lines 9-67; and FIGS. 2A-2D: like noted above, Piper discloses that a web server provides a web interface, e.g. a web page, wherein the web interface includes an instant or live “commenting tool,” which is considered an instant communication widget like claimed.  Piper further teaches that the server is in communication with the commenting tool, e.g. to record in memory user comments made via the commenting tool – see e.g. column 3, lines 21-28; column 3, lines 46-51; and column 7, lines 10-51.);
a messaging service arranged on the server and configured to continue communication threads displayed via the widget (see e.g. column 4, lines 25-37; column 6, lines 1-9; column 6, lines 40-53; and column 7, lines 27-51: Piper discloses that multiple users can use the commenting tool provided by the server to engage in a conversation between each other, and whereby other users can leave messages and be engaged in the same conversation.  The server thus understandably provides a messaging service that enables the users to continue conversations displayed via the commenting tool.);
a database configured to save communication threads displayed via widgets and arranged on a server (see e.g. column 3, lines 21-28; column 3, lines 46-51; and column 7, lines 10-51:  Piper discloses that the server can comprise memory to record comments or conversations made by users via the commenting tool.  The memory thus serves as a database to save the communication threads, i.e. conversations, displayed via the commenting tool.); and
wherein a communication widget is available on the website for all users with no prior registration required (see e.g. column 4, line 64 – column 5, line 2: Piper discloses that, in an embodiment, the commenting tool can be automatically activated and enabled upon rendering a media object on the web interface, and that therefore, the users would not need to sign-in or proceed through an authentication process to activate the commenting tool.  In such circumstances, the commenting tool would be available to all users with no prior registration required.).
Accordingly, Piper teaches a system like that of claim 1, which is for collaborative website browsing combined with an instant communication channel.
	Regarding claim 10, Piper generally teaches enabling users to create an instant chat and message session that is associated with a media object on the web or the Internet (see e.g. column 1, line 58 – column 2, line 13).  Like claimed, Piper particularly teaches:
	displaying an instant communication widget and arranging the communication widget on a website or online application (see e.g. column 2, lines 62-67; column 3, lines 29-45; column 5, lines 9-67; and FIGS. 2A-2D: Piper discloses that a web server provides a web interface, e.g. a web page, to a user, wherein the web interface includes an instant or live “commenting tool” that enables the user to leave live comments with respect to a media object displayed within the webpage.  The commenting tool is considered an “instant communication widget” like claimed.);
	accessing the communication widget by at least one of a first user and a second user (see e.g. column 3, lines 29-45; and column 5, lines 31-67: Piper teaches that a first user can access the web interface and its commenting tool.  Moreover, Piper also teaches that a second user can also access the web page and commenting tool – see e.g. column 4, lines 25-37; and column 6, lines 1-9.);
	typing a message by at least one of the first user and the second user via the communication widget displayed on the processor (see e.g. column 5, lines 31-67; and column 6, lines 40-44: Piper teaches that the first user can input a message via the commenting tool displayed by his or her computing device.  Moreover, Piper further teaches that the second user can also input a message via the commenting tool displayed via his or her computing device – see e.g. column 6, lines 1-9; and column 6, lines 40-44.);
	sending a message via the communication widget by the first user to the second user with the use of the communication widget (see e.g. column 6, lines 1-9; and column 6, lines 40-44: Piper discloses that the commenting tool can be used to send a message from the first user to the second user.);
	continuing communication threads displayed via the communication widget in case the user leaves the website and comes back (see e.g. column 3, lines 46-51; column 6, lines 45-53; and column 7, lines 21-51: Piper discloses that communication threads are persisted even after a user leaves the comment session.  As such, the display of the communication threads is continued via the communication widget in case the user leaves the website and returns.);
	saving the communication threads displayed via widgets in a database arranged on a server (see e.g. column 3, lines 21-28; column 3, lines 46-51; and column 7, lines 10-51:  Piper discloses that the web server can comprise memory to record comments or conversations made by users via the commenting tool.  The memory thus serves as a database to save the communication threads, i.e. conversations, displayed via the commenting tool.); and
	wherein the communication widget is available on the webpage for all users with no prior registration required (see e.g. column 4, line 64 – column 5, line 2: Piper discloses that, in an embodiment, the commenting tool can be automatically activated and enabled upon rendering a media object on the web interface, and that therefore, the users would not need to sign-in or proceed through an authentication process to activate the commenting tool.  In such circumstances, the commenting tool would be available to all users with no prior registration required.).
Accordingly, Piper teaches a method like that of claim 10, which is for collaborative website browsing combined with an instant communication channel.
	As per claim 11, Piper further teaches:
triggering the communication widget by at least the first user viewing the website (see e.g. column 3, lines 29-45; and column 5, lines 31-67: Piper teaches that a first user viewing a website can activate a commenting tool, i.e. a communication widget.);
typing a message including at least one of textual content, alphanumeric content, voice, video or graphic content by at least the first user on the first user processor (see e.g. column 5, lines 31-67; and column 6, lines 40-44: Piper teaches that the first user can input a textual or alphanumeric message via the commenting tool displayed by his or her computing device, which is considered a first user processor.);
sending the message type by the first user to the second user (see e.g. column 6, lines 1-9; and column 40-45: Piper teaches that messages input by the first user can be provided to a second user.);
saving the message sent by the first user to the second user (see e.g. column 3, lines 21-28; column 3, lines 46-51; column 78, lines 45-53; and column 7, lines 10-51:  Piper discloses that the web server can comprise memory to record the messages made by users via the commenting tool.);
displaying the message sent by the first user via the communication widget to the second user in the communication thread displayed on the second user processor (see e.g. column 6, lines 40-454 and FIG. 2F: Piper teaches that a communication thread including the messages sent from the first user to the second user can be displayed on the computing device, i.e. processor, of the second user.);
wherein the communication widget can be pinned to the selected screen element via at least the first user and the second user (see e.g. column 3, lines 6-20; column 3, lines 29-45; column 4, lines 48-51; and column 5, lines 31-36: Piper discloses that a user can activate the commenting tool and attach the commenting tool with a media object presented on the web page via a drag-and-drop method.  This can be considered pinning the commenting tool to the media object, i.e. screen element.); and
wherein displaying the message sent by the first user can be accessed by all website visitors entering the communication thread (see e.g. column 4, lines 25-37; column 6, lines 45-53; and column 7, lines 38-51: Piper discloses that messages sent by users are persisted and available to all other website users).
Accordingly, Piper further teaches a method like that of claim 11.
As per claim 15, Piper further teaches:
triggering a new communication widget that opens a new communication thread (see e.g. column 5, lines 31-38; and column 5, lines 58-67; and FIGS. 2A-2D:  Piper discloses that the commenting tool comprises functionality, considered a “new widget trigger” like claimed, that opens a widget for a new communication thread.);
triggering a currently existing communication widget for an already existing communication thread (see e.g. column 6, lines 1-5; and column 6, lines 45-53: Piper discloses that the commenting tool comprises functionality, considered an “existing widget trigger,” that opens the widget for an existing conversation thread.);
wherein at least the first user can access currently available communication widgets started by other users (see e.g. column 4, lines 25-37; column 6, lines 1-9; column 6, lines 40-53; and column 7, lines 27-51:  Piper teaches that users, including the first user, can open the commenting tool to access conversations started by other users.); and
wherein all communication threads are available for both real-time and asynchronous communication (see e.g. column 4, lines 25-37; column 4, lines 46-63; column 6, lines 1-9; column 6, lines 40-53; and column 7, lines 27-51: Piper discloses that the communication threads are available for instantaneous communication, and are persisted for asynchronous communication.).
Accordingly, Piper is further considered to teach a method like that of claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent to Piper cited above, and also over U.S. Patent Application Publication No. 2005/0198124 to McCarthy (“McCarthy”).
Regarding claim 2, Piper teaches a system like that of claim 1, as is described above, which entails a website or online application on which a communication widget is arranged.  Like in claim 2, Piper teaches that the communication widget further comprises:
a user input configured to accept at least one of textual content, alphanumeric content, audio, video and static graphic content (see e.g. column 3, lines 39-45; column 4, lines 25-37; column 5, line 62 – column 6, line 9, and FIGS. 2D and 2E: Piper discloses that users can use the commenting tool to leave comments.  Accordingly, it is apparent that the commenting tool necessarily comprises a user input configured to accept the comments, e.g. textual content or alphanumeric content.);
a user display configured to present chat availability and sent and received messages in the communication thread (see e.g. column 4, lines 38-46; column 5, line 62 – column 6, line 21, and FIGS. 2D, 2E and 2H: Piper discloses that the commenting tool can present a chat availability, i.e. a status, of the users and can display sent and received messages.); and
wherein the communication widget can be pinned to the selected screen element via at least the first or the second user (see e.g. column 3, lines 6-20; column 3, lines 29-45; column 4, lines 48-51; and column 5, lines 31-36: Piper discloses that a user can activate the commenting tool and attach the commenting tool with a media object presented on the web page via a drag-and-drop method.  This can be considered pinning the commenting tool to the media object, i.e. screen element.).
Piper thus further teaches a system similar to that of claim 2.  Piper, however, discloses that the embodiments in which the chat availability of the users is presented, the users are required to sign in (see e.g. column 4, lines 38-46).  Therefore, the communication widget would not be accessed by all website visitors like in claim 2, or be available on the website with no prior registration required like in claim 1, upon which claim 2 depends, in embodiments in which the communication widget is configured to present chat availability.
Similar to Piper, McCarthy teaches implementing and managing a messaging collaborating tool embedded in website pages, whereby users can chat in real-time or near real-time (see e.g. paragraph 0009).  McCarthy particularly teaches that the chat functionality can be available to authenticated users, and can also be available to visitors having no prior registration (see e.g. paragraphs 0010, 0036-0039, and 0048).  As such, the chat functionality could be accessed by all website visitors and be available with no prior registration required (see e.g. paragraphs 0010, 0036-0039, and 0048).
It would have been obvious to one of ordinary skill in the art, having the teachings of Piper and McCarthy before him prior to the effective filing date of the claimed invention, to modify the system taught by Piper so that, in embodiments in which users sign-in (and the chat availability of the users is thus presented by the communication widget), the chat functionality (i.e. communication widget) can still be accessed by all website visitors, with no prior registration required like taught by McCarthy.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would allow users of the chat functionality to remain anonymous, as is taught by McCarthy (see e.g. paragraphs 0038 and 0048).  Accordingly, Piper and McCarthy are considered to teach, to one of ordinary skill in the art, a system like that of claim 2.
As per claim 6, Piper further teaches that the communication widget (i.e. commenting tool) further comprises:
a new widget trigger that opens the chat widget for a new communication thread (see e.g. column 5, lines 31-38; and column 5, lines 58-67; and FIGS. 2A-2D:  Piper discloses that the commenting tool comprises functionality, considered a “new widget trigger” like claimed, that opens a widget for a new communication thread.);
a currently existing widget trigger that opens the chat widget for an already existing communication thread (see e.g. column 6, lines 1-5; and column 6, lines 45-53: Piper discloses that the commenting tool comprises functionality, considered an “existing widget trigger,” that opens the widget for an existing conversation thread.);
wherein at least the first user can access currently available communication widgets started by other users (see e.g. column 4, lines 25-37; column 6, lines 1-9; column 6, lines 40-53; and column 7, lines 27-51:  Piper teaches that users, including the first user, can open the commenting tool to access conversations started by other users.); and
wherein all communication threads are available for both real-time and asynchronous communication (see e.g. column 4, lines 25-37; column 4, lines 46-63; column 6, lines 1-9; column 6, lines 40-53; and column 7, lines 27-51: Piper discloses that the communication threads are available for instantaneous communication, and are persisted for asynchronous communication.).
Accordingly, the above-described combination of Piper and McCarthy is further considered to teach a system like that of claim 6.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent to Piper cited above, and also over U.S. Patent Application Publication No. 2011/0096789 to Lin (“Lin”).
Regarding claim 3, Piper teaches a system like that of claim 1, as is described above, which entails a website or online application on which a communication widget is arranged, wherein a server comprises a messaging service and a database configured to save communication threads.  Like in claim 3, Piper further teaches that the server is arranged in communication with a chat widget (see e.g. column 2, lines 62-67; column 3, lines 29-45; column 5, lines 9-67; and FIGS. 2A-2D: like noted above, Piper describes a web server that provides a web interface, e.g. a web page, wherein the web interface includes an instant or live “commenting tool,” which is considered an instant communication widget or chat widget like claimed.  Piper teaches that the server is in communication with the commenting tool, e.g. to record in memory user comments made via the commenting tool – see e.g. column 3, lines 21-28; column 3, lines 46-51; and column 7, lines 10-51.).  Piper, however, does not explicitly disclose that the server comprises a virtual server configured to save data including communication threads arranged on a physical server, and wherein the messaging service and the database are configured on the virtual server, as is required by claim 3.
Virtual servers and their benefits are nevertheless well known in the art.  Lin, for example, teaches using a virtual server to host a web site (see e.g. paragraphs 0023-0024).  Lin teaches that a single physical server can provide multiple virtual servers (see e.g. paragraph 0024).
It would have been obvious to one of ordinary skill in the art, having the teachings of Piper and Lin before him prior to the effective filing date of the claimed invention, to modify the system taught by Piper such that the server, on which the messaging service and database are configured and which is configured to save data including communication threads, is implemented as a virtual server like taught by Lin.  It would have been advantageous to one of ordinary skill to utilize such a virtual server, because it can efficiently utilize the resources of a physical server, as is evident from Lin (see e.g. paragraph 0024).  Accordingly, Piper and Lin are considered to teach, to one of ordinary skill in the art, a system like that of claim 3.
Regarding claim 12, Piper teaches a method like that of claim 10, as is described above, which includes saving communication threads displayed via widgets in a database arranged on a server.  Piper further teaches arranging a messaging service on the server to save communication threads displayed via the widgets (see e.g. column 4, lines 25-37; column 6, lines 1-9; column 6, lines 40-53; and column 7, lines 27-51: Piper discloses that multiple users can use the commenting tool provided by the server to engage in a conversation between each other, and whereby other users can leave messages and be engaged in the same conversation.  The server thus understandably provides a messaging service that enables the users to continue conversations displayed via the commenting tool.).  Moreover, Piper teaches that the server is in communication with a chat widget (i.e. commenting tool), e.g. to record in memory user comments made via the widget– see e.g. column 3, lines 21-28; column 3, lines 46-51; and column 7, lines 10-51.).  Piper thus teaches saving data including communication threads on a server, wherein saving by the messaging service and database is configured on the server, and wherein the saving on the server is arranged in communication with the chat widget.  However, Piper does not explicitly teach saving the data including communication threads on a virtual server arranged on a physical server, wherein saving by the messaging service and database is configured on the virtual server, and wherein the saving on the virtual server is arranged in communication with the chat widget, as is required by claim 12.
Nevertheless, as described above, Lin teaches using a virtual server to host a web site (see e.g. paragraphs 0023-0024).  Lin teaches that a single physical server can provide multiple virtual servers (see e.g. paragraph 0024).
It would have been obvious to one of ordinary skill in the art, having the teachings of Piper and Lin before him prior to the effective filing date of the claimed invention, to modify the method taught by Piper such that the server, on which the messaging service and database are configured and which is configured to save data including communication threads, is implemented as a virtual server like taught by Lin.  It would have been advantageous to one of ordinary skill to utilize such a virtual server, because it can efficiently utilize the resources of a physical server, as is evident from Lin (see e.g. paragraph 0024).  Accordingly, Piper and Lin are considered to teach, to one of ordinary skill in the art, a method like that of claim 12.

Claims 4, 7, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent to Piper cited above, and also over U.S. Patent Application Publication No. 2018/0024975 to Ramakrishnan et al. (“Ramakrishnan”).
Regarding claim 4, Piper teaches a system like that of claim 1, as is described above, which includes a messaging service arranged on a server and configured to continue communication threads displayed via a widget.  Like in claim 4, Piper teaches that the messaging service further comprises: (i) a communication node (e.g. software functionality) configured to collect communication threads from communication widgets and save the communication threads in a database (i.e. in memory) (see e.g. column 3, lines 21-51; and column 7, lines 10-51); and (ii) a pinning node (e.g. software functionality) configured to pin (e.g. attach) the communication widget to a selected element (i.e. media object) on a user interface on a website displayed on at least a first or second user processor (see e.g. column 3, lines 6-20; column 3, lines 29-45; column 4, lines 48-51; and column 5, lines 31-36).  Piper, however, does not explicitly disclose that the communication widget pinned with the pinning node can be removed by at least one of the first and second user, as is further required by claim 4.
Similar to Piper, Ramakrishnan describes a system that provides a widget to enable a user to attach and share notes with respect to particular portions of a host application (e.g. a website) (see e.g. paragraphs 0004, 0020-0023, 0024, 0037, 0040 and 0042).  Moreover, regarding the claimed invention, Ramakrishnan discloses that the system comprises a pinning node configured to pin a communication widget to a selected portion of the host application, wherein the widget pinned with the pinning node can be removed by the user or another user (see e.g. paragraphs 0024, 0050, 0056).
It would have been obvious to one of ordinary skill in the art, having the teachings of Piper and Ramakrishnan before him prior to the effective filing date of the claimed invention, to modify the system taught by Piper so that at least one of the first and second user can remove the communication widget pinned with the pinning node, as is taught by Ramakrishnan.  It would have been advantageous to one of ordinary skill to utilize such a combination, because it would enable users to delete unwanted messages, as is evident from Ramakrishnan (see e.g. see e.g. paragraphs 0024 and 0056).  Accordingly, Piper and Ramakrishnan are considered to teach, to one of ordinary skill in the art, a system like that of claim 4.
Regarding claim 7, Piper teaches that the communication node is further configured to: (i) enable starting the communication via the communication widget by at least one of the first and second user (see e.g. column 5, lines 31-38; and column 5, lines 58-67; and FIGS. 2A-2D:  Piper discloses that the commenting tool comprises functionality for starting a communication by the first or second user.); (ii) enable continuing communication asynchronously via the communication widget by at least one of the first and second user (see e.g. column 6, lines 1-5; and column 6, lines 45-53: Piper discloses that the commenting tool comprises functionality that opens the widget for an existing conversation thread.  Piper further discloses that the communication threads are persisted for asynchronous communication – see e.g. column 4, lines 46-63; column 6, lines 40-53; and column 7, lines 27-51); and (iii) enable joining the communication via communication widget started by the other user (see e.g. column 4, lines 25-37; column 6, lines 1-9; column 6, lines 40-53; and column 7, lines 27-51:  Piper teaches that users can open the commenting tool to access conversations started by other users.).  As described above, it would have been obvious to modify the system taught by Piper so that at least one of the first and second user can remove the communication widget, as is taught by Ramakrishnan.  Accordingly, the system enables removing the communication via the communication widget by at least one of the first and second user.  The above-described combination of Piper and Ramakrishnan is thus further considered to teach a system like that of claim 7.
Regarding claim 13, Piper teaches a method like that of claim 10, as is described above, which includes saving communication threads displayed via widgets in a database arranged on a server.  Like in claim 13, Piper further teaches: (i) collecting the communication threads from communication widgets and saving the communication threads in the database (i.e. memory by a communication node (e.g. software functionality) (see e.g. column 3, lines 21-51; and column 7, lines 10-51); and (ii) pinning (e.g. attaching) a chat widget (e.g. communication widget) to a selected element (i.e. media object) on a website by the at least one first user to trigger the communication widget with a pinning node (e.g. software functionality) (see e.g. column 3, lines 6-20; column 3, lines 29-45; column 4, lines 48-51; and column 5, lines 31-36).  Piper, however, does not explicitly disclose that pinning of the communication widget with the pinning node can be removed by the at least first user and the second user, as is required by claim 13.
As described above, Ramakrishnan teaches enabling a user to attach and share notes with respect to particular portions of a host application (e.g. a website) (see e.g. paragraphs 0004, 0020-0023, 0024, 0037, 0040 and 0042).  Moreover, regarding the claimed invention, Ramakrishnan further teaches employing a pinning node configured to pin a communication widget to a selected portion of the host application, wherein the widget pinned with the pinning node can be removed by the user or another user (see e.g. paragraphs 0024, 0050, 0056).
It would have been obvious to one of ordinary skill in the art, having the teachings of Piper and Ramakrishnan before him prior to the effective filing date of the claimed invention, to modify the method taught by Piper so that at least one of the first and second user can remove the communication widget pinned with the pinning node, as is taught by Ramakrishnan.  It would have been advantageous to one of ordinary skill to utilize such a combination, because it would enable users to delete unwanted messages, as is evident from Ramakrishnan (see e.g. see e.g. paragraphs 0024 and 0056).  Accordingly, Piper and Ramakrishnan are considered to teach, to one of ordinary skill in the art, a method like that of claim 13.
Regarding claim 16, Piper further teaches: (i) starting the communication via the communication widget by at least one of the first and second user (see e.g. column 5, lines 31-38; and column 5, lines 58-67; and FIGS. 2A-2D:  Piper discloses that the commenting tool comprises functionality for starting a communication by the first or second user.); (ii) continuing the communication asynchronously via the communication widget by at least one of the first and second user (see e.g. column 6, lines 1-5; and column 6, lines 45-53: Piper discloses that the commenting tool comprises functionality that opens the widget for an existing conversation thread.  Piper further discloses that the communication threads are persisted for asynchronous communication – see e.g. column 4, lines 46-63; column 6, lines 40-53; and column 7, lines 27-51); and (iii) joining the communication via communication widget started by the other user (see e.g. column 4, lines 25-37; column 6, lines 1-9; column 6, lines 40-53; and column 7, lines 27-51:  Piper teaches that users can open the commenting tool to access conversations started by other users.).  As described above, it would have been obvious to modify the method taught by Piper so that at least one of the first and second user can remove the communication widget, as is taught by Ramakrishnan.  Accordingly, the above-described combination of Piper and Ramakrishnan is further considered to teach method like that of claim 16.
Claims 5, 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the U.S. Patent to Piper cited above, and over the U.S. Patent Application Publication to McCarthy cited above, and also over U.S. Patent Application Publication No. 2020/0026775 to Retnakumari et al. (“Retnakumari”).
Regarding claim 5, Piper teaches a system like that of claim 1, as is described above, which entails a website or online application on which a communication widget is arranged, and a database configured to save communication threads.  Like in claim 5, Piper further teaches that the database is configured to save the data of communication threads sent by a messaging service (see e.g. column 3, lines 21-28; column 3, lines 46-51; and column 7, lines 10-51), and also to save data about communication widget users (see e.g. column 3, lines 42-45; column 4, lines 1-24; and column 6, lines 9-21).  The data about the communication widget users necessarily includes data (e.g. username) collected via local storage or pre-chat survey (see e.g. column 3, lines 42-45; column 4, lines 1-24; and column 6, lines 9-21).  Accordingly, Piper further teaches a system similar to that of claim 5.  Piper, however, suggests that embodiments in which the user data is stored require users to sign in (see e.g. column 3, lines 42-45; column 4, lines 1-24; and column 6, lines 9-21).  Therefore, in such embodiments, the communication widget would not be available on the website for all users with no prior registration required like in claim 1, upon which claim 5 depends.  Moreover, Piper does not teach removing the data about communication threads and communication widget users after a predefined amount of time to optimize storage space, as is further required by claim 5.
Similar to Piper, McCarthy teaches implementing and managing a messaging collaborating tool embedded in website pages, whereby users can chat in real-time or near real-time (see e.g. paragraph 0009).  McCarthy particularly teaches that the chat functionality can be available to authenticated users (i.e. users that have data such as a user name and password stored), and can also be available to visitors having no prior registration (see e.g. paragraphs 0010, 0036-0039, and 0048).  As such, the chat functionality could be accessed by all website visitors and be available with no prior registration required (see e.g. paragraphs 0010, 0036-0039, and 0048).
It would have been obvious to one of ordinary skill in the art, having the teachings of Piper and McCarthy before him prior to the effective filing date of the claimed invention, to modify the system taught by Piper so that, in embodiments in which users sign-in (and the data of these users, collected e.g. via local storage or pre-chat survey, is stored), the chat functionality (i.e. communication widget) can still be accessed by all website visitors, with no prior registration required like taught by McCarthy.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would allow users of the chat functionality to remain anonymous, as is taught by McCarthy (see e.g. paragraphs 0038 and 0048).
Removing data stored in a database after a predefined amount of time is well-known in the art.  For example, Retnakumari generally teaches removing data from a database after a predefined time period to optimize storage space (see e.g. paragraphs 0005 and 0007).
It would have been obvious to one of ordinary skill in the art, having the teachings of Piper, McCarthy and Retnakumari before him prior to the effective filing date of the claimed invention, to modify the system taught by Piper and McCarthy so that the data (e.g. the data about communication threads and the data about communication widget users) is removed after a predefined amount of time like taught by Retnakumari to optimize storage space.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can better improve the performance of the system, as is suggested by Retnakumari (See e.g. paragraphs 0004-0007).  Accordingly, Piper, McCarthy and Retnakumari are considered to teach, to one of ordinary skill in the art, a system like that of claim 5.
As per claim 8, Piper teaches saving save data about communication widget users (see e.g. column 3, lines 42-45; column 4, lines 1-24; and column 6, lines 9-21).  The data about the communication widget users necessarily includes data (e.g. a username) collected via a pre-chat survey (e.g. when the user registers), wherein the pre-chat survey is configured to accept at least one of audio, video, textual or alphanumeric content (e.g. the username) (see e.g. column 3, lines 42-45; column 4, lines 1-24; and column 6, lines 9-21).  Accordingly, the above-described combination of Piper, McCarthy and Retnakumari is further considered to teach a system like that of claim 8.
As per claim 9, Piper teaches saving save data about communication widget users (see e.g. column 3, lines 42-45; column 4, lines 1-24; and column 6, lines 9-21).  The data about the communication widget users necessarily includes data (e.g. a username) collected via a pre-chat survey (e.g. when the user registers), wherein the pre-chat survey is configured to be available upon the website administrator configuration of the communication widget (e.g. a configuration of the widget to request authentication credentials) used by at least the first and second user (see e.g. column 3, lines 42-45; column 4, lines 1-24; and column 6, lines 9-21).  Accordingly, the above-described combination of Piper, McCarthy and Retnakumari is further considered to teach a system like that of claim 9.
Regarding claim 14, Piper teaches a method like that of claim 10, as is described above, which entails a website or online application on which a communication widget is arranged, and saving communication threads in a database.  Like in claim 10, Piper further teaches saving the data of communication threads sent by a messaging service (see e.g. column 3, lines 21-28; column 3, lines 46-51; and column 7, lines 10-51), and also saving data about communication widget users (see e.g. column 3, lines 42-45; column 4, lines 1-24; and column 6, lines 9-21).  The data about the communication widget users necessarily includes data (e.g. username) collected via pre-chat survey (see e.g. column 3, lines 42-45; column 4, lines 1-24; and column 6, lines 9-21).  Accordingly, Piper further teaches a method similar to that of claim 14.  Piper, however, suggests that embodiments in which the user data is stored require users to sign in (see e.g. column 3, lines 42-45; column 4, lines 1-24; and column 6, lines 9-21).  Therefore, in such embodiments, the communication widget would not be available on the webpage for all users with no prior registration required like in claim 10, upon which claim 14 depends.  Moreover, Piper does not teach removing the data about communication threads and communication widget users after a predefined amount of time to optimize storage space, as is further required by claim 14.
Similar to Piper, McCarthy teaches implementing and managing a messaging collaborating tool embedded in website pages, whereby users can chat in real-time or near real-time (see e.g. paragraph 0009).  McCarthy particularly teaches that the chat functionality can be available to authenticated users (i.e. users that have data such as a user name and password stored), and can also be available to visitors having no prior registration (see e.g. paragraphs 0010, 0036-0039, and 0048).  As such, the chat functionality could be accessed by all website visitors and be available with no prior registration required (see e.g. paragraphs 0010, 0036-0039, and 0048).
It would have been obvious to one of ordinary skill in the art, having the teachings of Piper and McCarthy before him prior to the effective filing date of the claimed invention, to modify the method taught by Piper so that, in embodiments in which users sign-in (and the data of these users, collected e.g. via pre-chat survey, is stored), the chat functionality (i.e. communication widget) can still be accessed by all website visitors, with no prior registration required like taught by McCarthy.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would allow users of the chat functionality to remain anonymous, as is taught by McCarthy (see e.g. paragraphs 0038 and 0048).
Removing data stored in a database after a predefined amount of time is well-known in the art.  For example, Retnakumari generally teaches removing data from a database after a predefined time period to optimize storage space (see e.g. paragraphs 0005 and 0007).
It would have been obvious to one of ordinary skill in the art, having the teachings of Piper, McCarthy and Retnakumari before him prior to the effective filing date of the claimed invention, to modify the method taught by Piper and McCarthy so that the data (e.g. the data about communication threads and the data about communication widget users) is removed after a predefined amount of time like taught by Retnakumari to optimize storage space.  It would have been advantageous to one of ordinary skill to utilize such a combination because it can better improve the performance of a system, as is suggested by Retnakumari (See e.g. paragraphs 0004-0007).  Accordingly, Piper, McCarthy and Retnakumari are considered to teach, to one of ordinary skill in the art, a method like that of claim 14.


Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  The applicant is required under 37 C.F.R. §1.111(C) to consider these references fully when responding to this action.  The U.S. Patent to Zhuang et al. cited therein describes a system by which one or more context sensitive chat widgets are embedded in a web page.  The U.S. Patent to Chu et al. cited therein teaches enabling a first user to exchange a communication with a second user about one or more elements of a webpage, wherein the communication is stored and accessible by other users.  The U.S. Patent Application Publication to Mahajan et al. cited therein teaches enabling users to annotate (e.g. comment on) webpages, wherein such annotations are communicated in real-time to other users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BTB/
10/10/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173